Title: From Thomas Rasing to John Adams, 23 May 1798
From: Rasing, Thomas
To: Adams, John,United States Congress



To the President, Senate and House of Representatives of the United States.—The Memorial of the Subscribers Inhabitants of Kent County in the State of Maryland respectfully sheweth.—
23 May 1798

That in Consequence of the publicity given to the instructions to the Commissioners of the United States near the Republic of France, and to the dispatches containing the narrative of their Conduct in the discharge of the duties of their mission, your memorialists are induced to infer that the situation of public Affairs is so critical and alarming, that the opinion of the Citizens of the Country, would be an acceptable offering to the Government, and have Weight and Influence in guiding its deliberations.
Under this impression, your memorialists beg leave to declare, that they are firmly attached to the principles of the Government of the United States, as now established; and will to the utmost of their power, with their Lives and Fortunes support and defend the Constitution and Independence thereof against all Enemies whether foreign or domestic.
Your Memorialists view with indignation and resentment the unprovoked and unjust aggressions upon their Trade and Commerce, the violated Rights of Neutral Nations and the cruel and inhuman impressment, and ill-treatment of their Fellow-Citizens by two of the most powerful belligerent Nations in Europe, and are of Opinion that they are just Causes of War by the United States against those Nations.
But although your Memorialists are deeply sensible of the injuries thus sustained; yet as the United States heretofore placed themselves in the posture of a Neutral Nation, and from a Spirit of Moderation and Forbearance have retained that attitude for several years past: they conceive it would be the true Interest of this Country in the present State of things, to Continue in the same Line of Policy, because your Memorialists apprehend, and have strong hopes and expectations that as the calamities of the Country originated in the War between the European powers alluded to so will they cease when the Relations of Peace shall be re-established between them, an Event which your Memorialists conceive must soon take place; And as a War with either of these Countries must be a War of Honor and Interest, and not for the preservation of absolute Sovereignty and Independence, it must depend upon political and Arithmetical Calculation whether it would be wise in the present Crisis to enter into such a State, and whether Trade would not be in a worse situation in Case of War, than in the present State of Affairs.
At all Events your Memorialists are of Opinion that as public Agents have been sent to France for the purpose of accommodating the differences between that Republic and this Country, no measures ought to be adopted that would necessarily tend to a rupture, until it shall be clearly ascertained that the Government of France has sanctioned the measures proposed to the Commissioners of the United States, and every hope of an accommodation is extinguished.
Until better information can be obtained on this subject, Your Memorialists anxious for the Welfare & security of the Country are of opinion that the strongest Exertions ought to be made to defend the Territory of the United States by establishing the Militia on a proper foundation by repairing and erecting Fortifications where the same may be thought necessary and by the establishment of such regular military force, as the exigencies of public Affairs may require: Your Memorialists further declare that they will cheerfully bear such burthens and Taxes, as may be imposed to carry into Execution such a system of defence,& even cheerfully submit to a total suspension of foreign Commerce, should such a measure be thought conducive to the public Welfare.
Your Memorialists declare their full and entire Approbation of the Instructions given to the Commissioners for the ample Powers thereby given to settle the differences between the United States and the French Republic, and that they are pleased with the Moderation and Spirit of Conciliation they contain.—
This to be returned on Saturday next.—
,  , , , , , , , , 
Thos: RasinThos. AngierJJames BaileyBenjamin chandlerJames WhittingtonJoseph CorneliusAndrew CorneliusJohn GarlandJames BlakeFrancies ButlerThomas Rasin Jur. Several copies are in the House of representatives the whole number of signatures is 259—
